Name: 96/461/EC: Commission Decision of 11 July 1996 establishing ecological criteria for the award of the Community eco-label to washing machines (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  consumption;  marketing;  environmental policy;  electronics and electrical engineering
 Date Published: 1996-08-01

 Avis juridique important|31996D046196/461/EC: Commission Decision of 11 July 1996 establishing ecological criteria for the award of the Community eco-label to washing machines (Text with EEA relevance) Official Journal L 191 , 01/08/1996 P. 0056 - 0058COMMISSION DECISION of 11 July 1996 establishing ecological criteria for the award of the Community eco-label to washing machines (Text with EEA relevance) (96/461/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 880/92 of 23 March 1992 on a Community eco-label award scheme (1), and in particular the second subparagraph of Article 5 (1) thereof,Whereas the first subparagraph of Article 5 (1) of Regulation (EEC) No 880/92 provides that the conditions for the award of the Community eco-label shall be defined by product groups;Whereas Article 10 (2) of Regulation (EEC) No 880/92 states that the environmental performance of a product shall be assessed by reference to the specific criteria for product groups;Whereas, by Decision 93/430/EEC (2), the Commission established ecological criteria for the award of the Community eco-label to washing machines, which, according to Article 3 thereof, are valid until 30 June 1996;Whereas it is appropriate to adopt a new decision establishing ecological criteria for this product group, which will be valid for a further period of three years after the expiry of the period of validity of the previous criteria, in order to continue to allow for the participation in the Community eco-label award scheme of manufacturers and importers of washing machines; whereas, in order to avoid any hiatus in the validity of the ecological criteria, this Decision should therefore apply with effect from 1 July 1996;Whereas it is appropriate to revise the criteria which were established by Decision 93/430/EEC in order for the test methods and classification for energy consumption and washing performance to be expressed in a manner consistent with Commission Directive 95/12/EC of 23 May 1995 implementing Council Directive (EEC) No 75/92 with regard to energy labelling of household washing machines (3) and in order to adapt the energy and water consumption requirements to technological innovation and market developments;Whereas, in accordance with Article 6 of Regulation (EEC) No 880/92, the Commission has consulted the principal interest groups within a consultation forum;Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee set up pursuant to Article 7 of Regulation (EEC) No 880/92,HAS ADOPTED THIS DECISION:Article 1 The product group to which this Decision relates is defined as:- front and top loading washing machines sold to the general public, excluding twin-tubs and washer-dryers (hereinafter referred to as 'the product group`).Article 2 The environmental performance of the product group shall be assessed by reference to the specific ecological criteria set out in the Annex.Article 3 The definition of the product group and the specific criteria for the product group shall be valid for the period from 1 July 1996 until 30 June 1999.Article 4 The code number assigned for administrative purposes to the product group shall be '001`.Article 5 This Decision is addressed to the Member States.Done at Brussels, 11 July 1996.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ No L 99, 11. 4. 1992, p. 1.(2) OJ No L 198, 7. 8. 1993, p. 35.(3) OJ No L 136, 21. 6. 1995, p. 1.ANNEX FRAMEWORK In order to be awarded an eco-label the washing machine shall comply with the criteria of this Annex which are aimed at promoting:- reduction of environmental damage or risks related to the use of energy (global warming, acidification, depletion of non-renewable resources) by reducing energy consumption,- reduction of environmental damage related to the use of natural resources by reducing water consumption,- reduction of water pollution by preventing unnecessary detergent loss,Additionally, the criteria encourage the implementation of best practice and enhance consumers' environmental awareness.Furthermore, the recycling of the machine is encouraged by marking of plastic components.KEY CRITERIA 1. Save energy The machine must use less than or equal to 0,23 kWh of electrical energy per kg of washload in an EN 60456 test, using the same standard 60 °C cotton cycle as chosen for Commission Directive 95/12/EC.The machine will thus qualify for energy efficiency classes A and B as defined in Directive 95/12/EC, Annex IV.2. Save water The machine must use less than or equal to 15 litres of water per kg of washload in an EN 60456 test, using the same standard 60 °C cotton cycle as chosen for Directive 95/12/EC.3. Prevent detergent loss The machine must lose less than or equal to 5 % of detergent in an IEC 456:1994 test with the detergent added via the detergent drawer.BEST PRACTICE CRITERIA 4. Instruct the user 1. The machine must have clear markings on it identifying the appropriate settings according to fabric type and laundry code.2. The machine must have clear markings on it identifying energy and water saving programmes and options.3. The instruction manual of the machine must provide advice on the correct environmental use, and in particular:- advice on proper installation and, if hot-fill is available on the machine, advice on the fuel used for home water heating,- advice to use a full load rather than part loads wherever possible. Clear examples of (a) typical maximum load(s) must be included,- advice on varying the detergent dose according to water hardness, load size and the degree of soiling,- information about the energy consumption and the water consumption of the machine for different temperature settings and for different load settings and according to whether hot- or cold-fill is an option,- advice on sorting fabrics appropriately, the corresponding wash temperature according to the fabric type, also stating that in most cases washing at higher temperatures is no longer necessary when using modern detergents and modern machines,- advice on situations where a prewash, if available, is likely to be required,- information about the washing machine being made of parts and materials which are reusable and/or recyclable,- advice that when disposing of the washing machine the consumer should enquire about, and follow the applicable water-management routes.5. Encourage recycling Where they occur in components greater than 50 g, plastic parts of the machine must have a permanent marking identifying the material. The correct material abbreviations to be used, are: 1. PET, 2. HIDPE, 3. PVC, 4. LDPE, 5. PP, 6. PS, 7. all other plastics to conform to ISO1043.PERFORMANCE CRITERIA 6. Wash adequately The machine must achieve a washing performance index of more than 0,94 in an EN 60456 test, using the same standard 60 °C cotton cycle as chosen for Directive 95/12/EC.The machine will thus qualify for washing performance class A, B, C or D as defined in Directive 95/12/EC, Annex IV.7. Rinse adequately The machine must achieve at least a minimum rinsing efficiency of 30 dilutions as defined in IEC 456:1994.8. Provide information on noise Information about the noise of the washing machine during washing and spinning shall be provided in a way clearly visible to the consumer. This shall be done by the incorporation of this information in the energy label.Test methods used for measuring the noise shall be EN 60704-2-4 and EN 60704-3.CONSUMER INFORMATION The following text shall be provided in such a way as to be clearly visible for consumers (beside the label, whenever possible):- 'Product in compliance with the ecological criteria of the European eco-label awards scheme relating to reduced:- energy consumption,- water consumption,- water pollution.`- 'Additional environmental information is given in the instruction manual on how to minimize environmental impacts.`